                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT
                                   8                                NORTHERN DISTRICT OF CALIFORNIA
                                   9

                                  10    JAMES MCCURDY,                                   Case No. 17-01043 BLF (PR)
                                  11                     Plaintiff,                      ORDER DENYING MOTION AS
                                  12                                                     MOOT
                                                  v.
Northern District of California
 United States District Court




                                  13
                                        M. RIVERO, et al.,
                                  14
                                                         Defendants.
                                  15
                                                                                         (Docket No. 130)
                                  16

                                  17           Plaintiff, a state prisoner proceeding pro se, filed a civil rights action pursuant to 42
                                  18   U.S.C. § 1983. On January 29, 2019, Defendants filed a motion for summary judgment.
                                  19   (Docket No. 118.) Plaintiff has filed a motion for an extension of time to file an
                                  20   opposition. (Docket No. 130.) A few days before he filed the motion, the Court sua
                                  21   sponte granted him an extension of time in response to a letter from Plaintiff. (Docket No.
                                  22   129.) Accordingly, this latest motion is DENIED as moot.
                                  23           This order terminates Docket No. 130.
                                  24           IT IS SO ORDERED.
                                  25           May 10, 2019
                                       Dated: _____________________                        ________________________
                                  26                                                       BETH LABSON FREEMAN
                                                                                           United States District Judge
                                  27
                                       Order Denying Motion as Moot
                                       PRO-SE\BLF\CR.17\01043McCurdy_mot.moot
                                  28
